                  Case: 1:19-cv-01417 Document #: 20 Filed: 06/20/19 Page 1 of 4 PageID #:193

AO 440 (Rev. 05/00) Summons in a Civil Action




                                                                                                    D
                                                                                OURT




JAY ROSSI

                                                           CASE NUMBER:            1: 19-cv-01417
                                V.                         ASSIGNED JUDGE:
                                                                                   Hon. Manish S. Shah
 GENERAL NUTRITION CORPORATION and                         DESIGNATED
 GRENADE® USA, LLC                                         MAGISTRATE JuDGE:       Hon. Susan E. Cox


                    TO: (Name and address of Defendant)

                  Grenade® USA, LLC
                  c/o Registered Agent
                  Sean Gagne
                  815 Reservoir Ave, Ste. 1A
                  Cranston, Rhode Island 02910

          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY (name and address)

                 James C. Vlahakis
                 Sulaiman Law Group, Ltd.
                 2500 South Highland Avenue, Suite 200
                 Lombard, IL 60148


                                                                               21
an answer to the complaint which is herewith served upon you,        _________ days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




              r�
      THOMAS G. BRUTON, CLERK



      (By) DEPUTY CLERK
                              tf}.NcuA                                              June 12, 2019

                                                                                    DATE
      Case: 1:19-cv-01417 Document #: 20 Filed: 06/20/19 Page 2 of 4 PageID #:193
      Case: 1:19-cv-01417 Document#: 14 Filed: 06/11/19 Page 1 of 8 PagelD #:129




           e
                                                                                     D
 individuals,                                               No. 1:19-cv-01417

        Plaintiff,
 V.                                                     Honorable Manish S. Shah

 GENERAL NUTRITION CORPORATION
 and GRENADE® USA, LLC,
       Defendants.

      PLAINTIFF AND GENERAL NUTRITION CORPORATION'S JOINT INITIAL
                            STATUS REPORT

        Plaintiff JAY ROSSI and Defendant GENERAL NUTRITION CORPORATION

("GNC") submit the following as their Joint Initial Status Report:

1.      The Nature of the Case: Plaintiff contends that he was injured by a dietary supplement
        called Grenade - Thermo Detonator ("GTD"). GTD is allegedly manufactured and
        promoted by Defendant Grenade USA, LLC, and allegedly sold and promoted by GNC at
        GNC stores and online.

        a.      Attorneys of record for each party, including lead trial attorney:

For PlaintiffJay Rossi,

James C. Vlahakis (lead attorney)
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
630-575-818 l
Fax: 630-575-8188
jvlahakis@sulaimanlaw.com

For Defendant GNC,

Christopher S. Hennessy (lead attorney)
Cozen O'Connor
123 North Wacker Drive, Suite 1800
Chicago, IL 60606
312-474-4493 Fax: 312-878-2003
      Case: 1:19-cv-01417 Document #: 20 Filed: 06/20/19 Page 3 of 4 PageID #:193
      Case: 1:19-cv-01417 Document#: 15 Filed: 06/11/19 Page 1 of 12 PagelD #:137




                                                                                          D
         Plaintiff,                                            No. l:19-cv-01417
 V.


 GENERAL NUTRITION CORPORATION                             Honorable Manish S. Shah
 and GRENADE USA, LLC,

         Defendants.

                      PLAINTIFF JAY ROSSI'S REPORT TO THE COURT
                       REGARDING DEFENDANT GRENADE USA, LLC

         Now Comes the Plaintiff, JAY ROSSI, and as a supplement to the Joint Status Report

filed by Plaintiff and Defendant GENERAL NUTRITION CORPORATION ("GNC"), Plaintiff

submits the following Status Report Regarding Defendant GRENADE USA, LLC ("Grenade

USA"):

         Introduction - Corporate Information for Defendant Grenade USA

         1.      As set forth below, Grenade USA was served with the original Complaint on March

15, 2019. Dkt. 7. Grenade USA, however, has not appeared and has not answered the Complaint.

Plaintiff filed a First Amended Complaint ("F AC") on May 22, 2019. Dkt. 10.

         2.      Grenade USA is a Delaware Limited Liability Company and maintains its principal

office in Cranston, Rhode Island. Dkt. I, Complaint, ,r,r 54, 51; FAC ,r,r 53, 50-5 I.

         3.      The State of Rhode Island and Providence Plantations Office of the Secretary of State,

lists Grenade USA as Foreign Limited Liability Company organized under the laws of Delaware,

with the assigned Identification Number of 001329856. Complaint, 150; FAC ,r 51.

         4.      The following is a true and accurate screen capture of the Rhode Island and Secretary

of State's search result, "Entity Summary", for Grenade USA is depicted on the below page:
"" . . \
                  Case: 1:19-cv-01417 Document #: 20 Filed: 06/20/19 Page 4 of 4 PageID #:193




                                                               RETUR.I\ OF SERVICE
                                                                                       (;

            Serv ice of the Summons and compiaint was made by me'"
NAME Of SERAYER (PRLVIJ
                  �\--i\ e. \rJ f\t) tit
   Check one box belo,r to indicate appropriate method ofservice

        � Served personally upon the defendant. Place where served:             GIe_ I'.\ cc\ e. IJ s & LlC
            lo)
            \_;
                  8\5 Y=( <--S �, ..,JC> l r
                               .,___J
                                                       Ave_     S-l---e-. 1 A CrCv\.stu::'\ 'R.\ o ::.1 s \0
                                                                                        �



            D Left copies thereof at t��n�'.�}::t:,c�ac� a�:ith ���able age and
              discn:tion then residing therein.

               Nam<: of person with whom th.: summons and complaint were left:

            D Rerurned unexecutcd:




            0 Other {specify):




                                                           STATEMENT OF SERVICE FEES
TRJ\ \"EL                                            SERVICES                                             TOTAL


                                                              DECLARATIO!'i" OF SERVER




                                                                                            Eet;I Grasm-n:-t1. RI 02G1ci
                                                               Address ofServer




(I) As to who may serve a summons sec Ruic 4 oflhc F�<lcral Rules of Cini Procedure.
